Exhibit 4.1 THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1 SOLD, OFFERED FOR SALE, PLEDGE OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. No. Warrant to Purchase 400,000 Shares of Common Stock or Preferred Stock (hereinafter referred to as " Common Stock / Preferred Stock "). WARRANT TO PURCHASE COMMON STOCK /PREFRRRED STOCK OF MIKTAM TECHNOLOGIES AMERICAS, INC This certifies that, for value received, hereinafter referred to as "Holder") is entitled, subject to the terms set forth below, to purchase from Miktam Technologies Americas, Inc, a Nevada corporation, (the "Company"), shares of Common Stock or Preferred Stock of the Company, as constituted on the date hereof (the "Warrant Issue Date"), upon surrender hereof, at the principal office of the Company referred to below, with the subscription form attached hereto duly executed, and simultaneous payment therefor in lawful money of the United States or otherwise as hereinafter provided, at the Exercise Price as set forth in Section 2 below.The number, character and Exercise Price of such Common or Preferred Stock are subject to adjustment as provided below. The details of your Warrant are as follows: 1.Terms of Warrant.The purchase right represented by this Warrant shall terminate on: (i)
